Title: To Benjamin Franklin from Jonathan Williams, Jr., 9 March 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.—
Nantes March 9. 1779
I received a Letter from Billy per last Post in which he tells me you desire to know the general run of the Orders I have recvd from America. Bohea Tea composes much more than half, and the remainder is assorted— The articles are too numerous to give an exact accot of them, but in general they run on what is called necessarys for Familys, and under this Head is ranged what relates to dress & appearance; I have Orders for some Boxes of Glass and some Copper for Stills.
Mr Lee being here, I thought it my Duty to demand of him a justification of his assertions (if they could be justified) and pointed out the means, I have not yet received any answer, when I do, I will transmit it to you with a Copy of my Letter to him, in which I inclosed a Copy of the one I wrote to You and Mr Adams.
I hope you have got rid of your troublesome Companion the Gout— The Captain of the Alliance has informed that he will not be able to sail these 3 Weeks for want of hands & many necessary Repairs—
I am ever with the greatest Respect Hond Sir Your dutifull & affectionate Kinsman
Jona Williams
 
Notation: Jona. Williams. Nantes 9 mars 1779.
